08/25/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0234



                                    No. DA 21-0234


STATE OF MONTANA ,

                Plaintiff and Appellee,

         v.

JAMESON THOMAS WOODS,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including September 30, 2022, within which to prepare, serve, and file its response

brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 25 2022